
	

113 HR 121 IH: To amend the Internal Revenue Code of 1986 to provide a 5-year reinstatement of the real property standard deduction and to adjust such deduction for inflation.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  5-year reinstatement of the real property standard deduction and to adjust such
		  deduction for inflation.
	
	
		1.Reinstatement of real
			 property standard deduction
			(a)ExtensionSubparagraph (C) of section 63(c)(1) of the
			 Internal Revenue Code of 1986 is amended by striking in 2008 or
			 2009 and inserting after December 31, 2012, and before January
			 1, 2018.
			(b)Adjustments for
			 inflation
				(1)In
			 generalSubparagraph (B) of section 63(c)(4) of such Code is
			 amended—
					(A)by inserting
			 (2013 in the case of the dollar amount contained in paragraph
			 (7)(B)) after 1988,
					(B)by striking
			 or (5) and inserting (5), or (7)(B), and
					(C)by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting , and, and by inserting after
			 clause (ii) the following:
						
							(iii)calendar year 2011 in the
				case of the dollar amount contained in paragraph
				(7)(B).
							.
					(2)Conforming
			 amendmentSubparagraph (B) of section 63(c)(7) of such Code is
			 amended by striking $1,000 and inserting twice such
			 amount.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
